 

 

 

 


CAPITAL CORP OF THE WEST

 

1992 Stock Option Plan

 

 


Table of Contents

 

ARTICLE

1.0

INTRODUCTION

 

 

 

ARTICLE

2.0

ADMINISTRATION

 

2.1

The Committee

 

2.2

Disinterested Directors

 

2.3

Committee Responsibilities

 

 

 

ARTICLE

3.0

LIMITATION ON AWARDS

 

 

 

ARTICLE

4.0

ELIGIBILITY

 

4.1

General Rule

 

4.2

Non-employee Directors

 

4.3

Ten-Percent Shareholders

 

4.4

Attribution Rules

 

4.5

Outstanding Stock

 

 

 

ARTICLE

5.0

TERMS OF OPTIONS

 

5.1

Stock Option Agreement

 

5.2

Options Non-transferable

 

5.3

Number of Shares; Tax Status

 

5.4

Exercise Price

 

5.5

Exercisability and Term

 

5.6

Modification, Extension and Assumption of Options

 

 

 

ARTICLE

6.0

PAYMENT FOR OPTION SHARES

 

6.1

General Rule

 

6.2

Surrender by Stock

 

6.3

Exercise / Sale

 

6.4

Other Forms of Payment

 

 

 

ARTICLE

7.0

PROTECTION AGAINST DILUTION

 

 

 

 

7.1

General

 

7.2

Reorganization

 

7.3

Reservation of Rights

 

 

 

ARTICLE

8.0

LIMITATION OF RIGHTS

 

8.1

Employment Rights

 

8.2

Shareholder’s rights

 

8.3

Government Regulations

 

 

 

ARTICLE

9.0

WITHHOLDING TAXES

 

9.1

General

 

9.2

Shares Withholding

 

 

 

ARTICLE

10.0

FUTURE OF THE PLAN

 

10.1

Term of the Plan

 

10.2

Amendment or Termination

 

 

 

ARTICLE

11.0

DEFINITION

 

 

 

ARTICLE

12.0

EXECUTION

 

 



CAPITAL CORP OF THE WEST

1992 STOCK OPTION PLAN

 

ARTICLE 1.  INTRODUCTION

 

                The Plan was adopted by the Board on march 26, 1992 subject to
approval by the Company’s shareholders at the 1992 annual meeting of
shareholders.  The purpose of the Plan is to promote the long-term success of
the Company in the creation of shareholder value by (a) encouraging Nonemployee
Directors and Key Employees to focus on critical long-range objectives, (b)
encouraging the attraction and retention of Non-employee Directors and Key
Employees with exceptional qualifications and (c) linking Nonemployee Directors
and Key Employees directly to shareholder interest through increased stock
ownership.  The Plan seeks to achieve this purpose by providing for awards in
the form of Options, which may constitute incentive stock options or
non-statutory stock options.

 

                The Plan shall be governed by, and construed in accordance with,
the laws of the State of California.

 

 

ARTICLE 2.  ADMINISTRATION.

 

2.1           The Committee.  The Plan shall be administered by the Committee. 
The Committee shall consist only of two or more disinterested directors of the
Company, who shall be appointed by the Board.

 

2.2           Disinterested Directors.  A person shall be deemed to be
“disinterested” even if he or she, during the twelve months before serving on
the Committee, has been granted or awarded equity securities under this Plan or
under any other plan of the Company or an affiliate of the Company.

 

2.3           Committee Responsibilities.  The Committee shall select the
Non-employee Directors and Key Employees who are to receive Option under the
Plan, determine the number, vesting requirements and other conditions of such
Options, interpret the Plan, and make all other decisions related to the
operation of the Plan.  The committee may adopt such rules or guidelines as it
deems appropriate to implement the Plan.  The Committee’s determinations under
the Plan shall be binding on all persons.

 

 

ARTICLE 3.  LIMITATION ON AWARDS.

 

 

The aggregate number of Options awarded under the Plan shall not exceed
597,002.  If any Options are forfeited, lapse, or terminate for any reason
before being exercised, then such Options shall again become available for award
under the Plan.  The limitation of this Article 3 shall be subject to adjustment
pursuant to Article 7.

 


ARTICLE 4. ELIGIBILITY.

 

4.1           General Rule.  Only Non-employee Directors and Key Employees shall
be eligible for designation as Optionees by the Committee.  In addition, only
Key Employees shall be eligible for the grant of ISOs.

 

4.2           Nonemployee Directors.  Any other provision of the Plan
notwithstanding, the participation of Non-employee Directors in the Plan shall
be subject to the following restrictions provided, however, that the Company may
vary any of the following restrictions, either at the time at Option is granted
or subsequently, on a case-by-case basis, as the Committee deems appropriate in
its discretion:

 

(a)           Nonemployee Directors shall receive no grants other than NSOs
described in this Section 4.2.

(b)

(i)

Each Nonemployee Director shall receive an NSO covering 7,000 Common Shares on
May 12, 1992, if he or she is serving as a member of the Board on that date;

 

(ii)

each Nonemployee Director who first joins the Board after May 12, 1992, shall
receive an NSO covering 3,000 Common Shares on the first business day after his
or her initial election or appointment to the Board and shall receive an NSO
covering an additional 3,000 Common Shares on the first business day after the
fifth anniversary of his or her initial election or appointment to the Board;
and

 

(iii)

each Nonemployee Director shall receive an annual NSO grant covering 3,000
Common Shares each year beginning in January 2001 and until such time as the
Board shall alter the Board Compensation Plan

 

(The number of Common Shares included in an NSO granted under this Subsection
(b) shall be subject to adjustment under Artivle 7.)

(c)           Fifty percent of each NSO granted under Subsection (b)  above
shall become exercisable immediately upon the date of grant and the remaining
fifty percent shall become exercisable in equal annual installments on the first
and second anniversaries of the date of grant.

(d)           All NSOs granted to a Nonemployee Director under this Section 4.2
shall also become exercisable in full in the event of (i) the termination of
such Nonemployee Director’s service because of death, total and permanent
disability or retirement at or after age 70 or (ii) a Change in Control with
respect to the Company.

(e)           The Exercise Price under all NSOs granted to all Nonemployee
Directors under this Section 4.2 shall be equal to 100 percent of the Fair
Market Value of a Common Share on the date of grant, payable in cash or in one
of the forms described in Sections 6.2 or 6.3.


(f)            All NSOs granted to a Nonemployee Director under this Section 4.2
shall terminate on the earliest of (i) the 10th anniversary of the date of
grant, (ii) the date three months after the termination of such Nonemployee
Director’s service for any reason other that death or total and permanent
disability or (iii) the date 12 months after the termination of such Nonemployee
Director’s service because of death or total and permanent disability.

 

4.3           Ten-Percent Shareholders.  A Key Employee who owns more than 10
percent of the total combined voting power of all classes of outstanding stock
of the Company or any of its Subsidiaries shall not be eligible for the grant of
an ISO unless (a) the Exercise Price under such ISO is at least 110 percent of
the Fair Market Value of a Common Share on the date of grant and (b) such ISO by
its terms is not exercisable after the expiration of five years from the date of
grant.

 

4.4           Arbitration Rules.  For purposes of Section 4.3, in determining
stock ownership, a Key Employee shall be deemed to own the stock (directly or
indirectly) by or for his or her brothers, sisters, a spouse, ancestors and
lineal descendents.  Stock owned (directly or indirectly) by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its shareholders, partners or beneficiaries.  Stock
with respect to which Key Employee holds an option shall not be counted.

 

4.5           Outstanding Stock.  For purposes of Section 4.3, “outstanding
stock” shall include all stock actually issued and outstanding immediately after
the grant of the ISO to the Key Employee.  “Outstanding stock” shall not include
shares authorized for issuance under outstanding options held by the Key
Employee or by any other person.

 

ARTICLE 5.  TERMS OF OPTIONS.

 

5.1           Stock Option Agreement.  Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company.  Such Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Committee deems appropriate for
inclusion in a Stock Option Agreement.  The Provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.  If the
Optionee is a Key employee, the Committee may designate all or any part of the
Option as an ISO.

 

5.2           Options Non-transferable.  No Option granted under the Plan shall
be transferable by the Optionee other than by will, by a beneficiary designation
executed by the Optionee and delivered to the Company or by the laws of descent
and distribution.  An Option may be exercised during the lifetime of the
Optionee only by him or her or by his or her legal representative.  No Option or
interest therein may be transferred, assigned, pledged or hypothecated by the
Optionee during his or her lifetime, whether by operation of law or otherwise,
or be made subject to execution, attachment or similar process.

 


5.3           Number of Shares; Tax Status.  Each Stock Option Agreement shall
specify the number of Shares subject to the Option and shall provide for the
adjustment of such number in accordance with Article 7.  The Stock Option
Agreement shall also specify whether the Option is an ISO or an NSO.

 

                5.4           Exercise Price.  Each Stock Option Agreement shall
specify the Exercise Price.  The Exercise Price under an ISO shall not be less
than 100 percent of the Fair Market Value of a Common Share on the date of
grant, except as otherwise provided in Section 4.3.  The Exercise Price under an
NSO shall not be less than 100 percent of the Fair Market Value of a Common
Share on the date of grant.  Subject to the preceding two sentences, the
Exercise Price under any Option shall be determined by the Committee.  The
Exercise Price shall be payable in accordance with Article 6.

 

5.5           Exercisablility and Term.  Each Stock Option Agreement shall
specify the date when all or any installments of the Option is to become
exercisable and shall provide for immediate exercisability of the entire Option
in the event of any Change in Control with respect to the Company.  The Stock
Option Agreement shall also specify the term of the Option.  The term of an
Option shall in no event exceed 10 years from the date of grant, and Section 4.3
may require a shorter term for an ISO.  Subject to this Section 5.5, the
Committee shall determine when all or any part of an Option is to become
exercisable and when such Option is to expire.  A Stock Option Agreement may
provide for accelerated exercisability upon the Optionee’s death, disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of termination of the Optionee’s service.

 

                5.6           Modification, Extension and Assumption of
Options.  Within the limitations of the Plan, the Committee may modify, extend
or assume outstanding options or may accept the cancellation of outstanding
options (whether granted by the Company or by another issuer) in return for the
grant of new options for the same or a different number of shares and at the
same or different exercise price.  The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, alter or
impair his or her rights or obligations under such Option.

 


ARTICLE 6.  PAYMENT FOR SHARES.

 

                6.1           General Rule.  The entire Exercise Price of Common
Shares issued upon exercise of Options shall be payable in cash at the time when
such Common Shares are purchased, except as follows:

 

                                (a)           In the case of an ISO, granted
under the Plan, payment shall be made only pursuant to the express provisions of
the applicable Stock Option Agreement.  However, the Committee may specify in
the Stock Option Agreement that payment may be made pursuant to Section 6.2, 6.3
or 6.4.

 

(b)           In the case of an NSO, the Committee may at any time accept
payment pursuant to Section 6.2, 6.3 or 6.4.

 

                6.2           Surrender of Stock.  To the extent that this
Section 6.2 if applicable, payment for all or any part of the Exercise Price may
be made with Common Shares which have already been owned by the Optionee for
more than six months and which are surrendered to the Company.  Such Common
Shares shall be valued at  Fair Market Value on the date when the new Common
Shares are purchased under the Plan.

 

                6.3           Exercise/Sale.  To the extent that this Section
6.3 is applicable, payment may be made by the delivery (on a form prescribed by
the Company) of an irrevocable direction to a securities broker approved by the
Company to sell Common Shares and to deliver all or part of the sales proceeds
to the Company in payment for all or part of the Exercise Price and any
withholding taxes.

 

                6.4           Other Forms of Payment.  To the extent that this
Section 6.4 is applicable, payment may be made in any other form approved by the
Committee, consistent with applicable laws, regulations and rules.

 

ARTICLE 7.  PROTECTION AGAINST DILUTION.

 

7.1           General.    In the event of a subdivision of the outstanding
Common Shares, the declaration of a dividend payable in Common Shares, the
declaration of a dividend payable in a form other than Common Shares in an
amount that has a material effect on the price of the Common Shares, a
combination or consolidation of the outstanding Common Shares (by
reclassification or otherwise) into a lesser number of Common Shares, the
recapitalization, a spinoff or a similar occurrence, the Committee shall make
appropriate adjustments in one or more of (a) the number of Options available
for future awards under Article 3, (b) the number of Options included in awards
to Non-employee Directors under Section 4.2, (c) the number of Common Shares
covered by each outstanding Option or, (d) the Exercise Price under each
outstanding Option.

 

                7.2           Reorganizations.  In the event that the Company is
a party to a merger or other reorganization, outstanding Options shall be
subject to the agreement of merger or reorganization.  Such agreement may
provide, without limitation, for the assumption of the outstanding Options by
the surviving corporation or its parent, for their continuation by the Company
(if the Company is a surviving corporation), for accelerated vesting or for
settlement in cash.

 


7.3           Reservation of Rights.  Except as provided in this Article 7, a
Participant shall have no rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any stock dividend or any other
increase or decrease in the number of shares of stock of any class.  Any issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Common
Shares subject to an Option.  The grant of an Option pursuant to the Plan shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.

 

ARTICLE 8.  LIMITATION OF RIGHTS.

 

                8.1           Employment Rights.  Neither the Plan nor any
Option granted under the Plan shall be deemed to give any individual a right to
remain an employee or director of the Company or a Subsidiary.  The Company and
its Subsidiaries reserve the right to terminate the service of any employee or
director at any time, with or without cause, subject only to a written
employment agreement (if any).

 

8.2           Shareholders’ Rights.  An Optionee shall have no dividend rights,
voting rights or other rights as a shareholder with respect to any Common Shares
covered by his or her Option prior to the issuance of a stock certificate for
such Common Shares.  No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date when such certificate is
issued, except as expressly provided in Article 7.

 

8.3           Government Regulations.   Any other provision of the Plan
notwithstanding, the   obligations of the Company with respect to Common Shares
to be issued pursuant to the Plan shall be subject to all applicable laws, rules
and regulations and such approvals by any governmental agencies or stock
exchanges as may be required.  The Company reserves the right to restrict, in
whole or in part, the delivery of Common Shares pursuant to any Option until
such time as any legal requirements or regulations have been met relating to the
issuance of such Common Shares, to their registration or qualification (or
exemption from registration or qualification) under the Securities Act, 1933, as
amended, or any applicable state securities laws, or to their listing on any
stock exchange.

 

ARTICLE 9.  WITHHOLDING TAXES.

 

                9.1           General.  To the extent required by applicable
federal, state, local or foreign law, an Optionee shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise by reason of an Option.  The Company shall not be
required to issue any Common Shares under the Plan until such obligations are
satisfied.

 


                9.2           Shares Withholding.    The Committee may permit an
Optionee to satisfy all or part of his or her withholding tax obligations by
having the Company withhold a portion of any Common Shares that otherwise would
be issued to him or her by surrendering a portion of any Common Shares that
previously were issued to him or her.  Such Common Shares shall be valued at
their Fair Market Value on the date when taxes otherwise would be withheld in
cash.  The payment of withholding taxes by assigning Common Shares to the
Company, if permitted by the Committee, shall be subject to such restrictions as
the Committee may impose.

 

ARTICLE 10.  FUTURE OF THE PLAN.

 

                10.1         Term of the Plan.  The Plan, as set forth herein,
shall become effective on March 26, 1992, subject to the approval of the
Company’s shareholders.  In the event that the shareholders failed to approve
the Plan at the 1992 annual meeting, or any adjournment thereof, any Options
granted prior to such meeting shall be null and void, and no additional Options
shall be granted after such meeting.  Any other provision of the Plan
notwithstanding, no Option shall be exercisable prior to such meeting.  The Plan
shall remain in effect until it is terminated under Section 10.2, except that no
new Options shall be granted after March 25, 2002.

 

10.2         Amendment or Termination.   The Board may, at any time and for any
reason, amend or terminate the Plan, except that the provisions of Section 4.2
relating to the amount, Price and timing of Option grants to Non-employee
Directors shall not be amended more than once in any six-month period. An
amendment of the Plan shall be subject to the approval of the Company’s
shareholders only to the extent required by applicable laws, regulations or
rules.

 

                10.3         Effect of Amendment or Termination.  No Options
shall be granted under the Plan after the termination thereof.  The termination
of the Plan, or any amendment thereof, shall not affect any Option previously
granted under the Plan.

 

ARTICLE 11.  DEFINITIONS.

 

                11.1         “Board” means the Company’s Board of Directors, as
constituted from time to time.

 


                11.2         "Change in Control” means the occurrence of either
of the following events:

 

(a)           A change in the composition of the Board, as a result of which
fewer than  one- half of the incumbent directors are directors who either:

 

 

(i)

Had been directors of the Company twenty-four months prior to the change; or

 

(ii)

Were elected, or nominated for election, to the Board with the affirmative 
votes of at least a majority of the directors who had been directors of the
Company 24 months prior to such change and who were still in office at the time
of the election or nominations; or

 

(b)           Any “person” (as such term is used in Section 13 (d) and 14 (d) of
the  Securities Exchange Act of 1934, as amended) by the acquisition or
aggregation of securities is or become the beneficial owner, directly or
indirectly, of securities of the Company representing 20 percent or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors (the “Base Capital Stock”); except that any
change in the relative beneficial ownership of the Company’s securities by any
person resulting solely from a reduction in the aggregate number of outstanding
shares of Base Capital Stock, and any decrease thereafter in such person’s
ownership of securities, shall be disregarded until such person increases in any
manner, directly or indirectly, such person’s beneficial ownership of any
securities of the Company.

 

                11.3         “Code” means the Internal Revenue Code of 1986, as
amended.

 

                11.4         “Committee” means a committee of the Board, as
described in Article 2.

 

                11.5         “Common Share” means one share of the common stock
of the Company.

 

                11.6         “Company” means Capital Corp of the West/County
Bank a California banking corporation.

 

                11.7         “ Exercise in Price” means the amount for which one
Common Share may be purchased upon exercise of an Option, as specified by the
Committee in the applicable Stock Option Agreement.

 

                11.8         “Fair Market Value” shall mean the fair market
value of a Common Share, as determined by the Committee in good faith.

 


                11.9         “ISO” means an incentive stock option described in
Section 422 (b) of the Code.

 

                11.10       “Key Employee” means a key common-law employee of
the Company or of a Subsidiary, as determined by the Committee.

 

                11.11       “Non-employee Director” means a member of the Board
who is not a common-law employee of the Company or of a Subsidiary.

 

                11.12       “NSO” means an employee stock option not described
in Section 422 or 423 of the Code.

 

                11.13       “Option” means an ISO or NSO granted under the Plan
and entitling the holder to purchase one Common Share.

 

                11.14       “Optionee” means an individual or estate who holds
an Option.

 

                11.15       “Plan” means this Capital Corp of the West/County
Bank 1992 Stock Option Plan, as it may be amended from time to time.

 

                11.16       “Stock Option Agreement” means the agreement between
the Company and an Optionee which contains the terms, conditions and
restrictions pertaining to his or her Option.

 

                11.17       “Subsidiary” means any corporation, if the Company
and/or one or more other Subsidiaries own not less than 50 percent of the total
combined voting power of all classes of outstanding stock of such corporation. 
A corporation that attains the status of a Subsidiary on a date after the
adoption of the Plan shall be considered a Subsidiary commencing as of such
date.

 

ARTICLE 12.  EXECUTION.

 

                 To record the adoption of the Plan by the Board, the Company
has caused its duly authorized officer to affix the corporate name and seal
hereto.

 

 

 

CAPITAL CORP OF THE WEST/ COUNTY BANK

 

 

By

 

 

As its Corporate Secretary

 